UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                   March 7, 2006

                                       Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-2358
                                           Appeal from the United States District
UNITED STATES OF AMERICA,                  Court for the Southern District of Illinois
    Plaintiff-Appellee,
                                           No. 3:02CR30023-001-GPM
      v.
                                           G. Patrick Murphy
WILLIE DANTZLER,                           Chief Judge.
     Defendant-Appellant.

                                     ORDER

      We ordered a limited remand under United States v. Paladino, 401 F.3d 471,
(7th Cir. 2005), to ask the district court whether Willie Dantzler would have
benefitted from the additional sentencing latitude provided by United States v.
Booker, 543 U.S. 220 (2005). The district court has responded that it would have
imposed the same sentence. Dantzler, therefore, cannot show plain error. See
Paladino, 401 F.3d at 484.

       We invited the parties to address the appropriate disposition of this appeal in
light of the district court’s response, but Dantzler has let the deadline pass without
taking that opportunity. His sentence is within the 188- to 235-month guideline
range and is therefore presumed reasonable. United States v. Mykytiuk, 415 F.3d
606, 608 (7th Cir. 2005). Nothing in the record leads us to question that
presumption. The judgment is AFFIRMED.